SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, November Commission File Number 001-31395 Sonde Resources Corp. (Translation of registrant’s name into English) Suite 3200, 500 - 4th Avenue SW, Calgary, Alberta, Canada T2P 2V6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- DOCUMENTS INCLUDED AS PART OF THIS REPORT Document Description 1. News Release, dated November 23, 2011. Document 1 For Immediate Release November 23, 2011 SONDE RESOURCES CORP.ANNOUNCES APPOINTMENT OF PRESIDENT OF SONDE NORTH AFRICA CALGARY, ALBERTA(Marketwire –November 23, 2011) – Sonde Resources Corp. ("Sonde" or the "Company") (TSX: SOQ) (NYSE Amex LLC: SOQ) is pleased to announce the appointment of Mr. Toufic Nassif as its President of Sonde North Africa. Toufic Nassif Mr. Nassif is a well known and respected industry leader with over 32 years in the energy business with comprehensive experience in business development and commercial activities in North Africa and the Middle East. He also brings extensive experience in petroleum operations management, proven large project coordination and leadership skills, strategic planning, negotiations, and overall project evaluation skills. Most recently Mr. Nassif held the position of VP and Commercial Director for BP Libya. Mr. Nassif will be responsible for the overall management of all Sonde’s activities related to the Joint Oil Block. Mr. Nassif held the office of the president of Association of International Petroleum Negotiators (AIPN) in 2004-2005. He is a Member of the Faculty of the AIPN Negotiation Workshop, a Member of Faculty of the International Energy law, Contracts and Negotiations Course and a Member of the Editorial Board for the Journal of World Energy Law & Business. Jack Schanck, CEO and President, stated “We look forward to Mr. Nassif assuming direct responsibility for Sonde North Africa.I have the utmost confidence that he will be a great asset to both Sonde and Joint Oil in leading the various activities related to the Joint Oil Block.” Sonde Resources Corp. is a Calgary, Alberta, Canada based energy company engaged in the exploration and production of oil and natural gas.Its operations are located in Western Canada, and offshore North Africa.See Sonde’s website at www.sonderesources.com to review further detail on Sonde’s operations. For Further Information Please Contact: Sonde Resources Corp. Suite 3200, 500 - 4th Avenue S.W. Calgary, Alberta, Canada T2P 2V6 Investor Relations Phone: (403) 294-1411 Fax: (403) 216-2374 www.sonderesources.com SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SONDE RESOURCES CORP. (Registrant) Date: November 23 , 2011 By: /s/ Jack Schanck Name: Jack Schanck Title: Chief Executive Officer
